DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMARAJU et al. 2018104966 in view of FRUTSCHY et al. 20130071705.
CLAIM 1
	RAMARAJU et al. discloses a rechargeable battery management system module comprising:
		a thermal insulator arrangement [0022] The thermal element(s) 106 can be configured to maintain the battery 100 at a pre-defined temperature level. The thermal element(s) 106 can be at least one of electric heaters, thermoelectric devices, thermal insulators, heat pipe(s), fans, mechanical heat conduction means or any other means that can be used for external heat transfer. The thermal element(s) 106 can also comprise of heat storage elements like phase change material. The thermal element(s) 106 can also comprise of 
	battery management unit (101) and a plurality of battery cells (FIG. 1b, 102) both arranged within the thermal insulator; and
a heater arranged within the thermal insulator and around the plurality of battery cells. Claim 1, at least one thermal element (106) configured for maintaining the battery (100) at a pre-defined temperature.
	RAMARAJU et al. teaches a module but does not disclose an outer case structure.
	FRUTSCHY et al. discloses a structure, packaging assembly and cover for multi-cell array batteries, includes outer battery cover configured to fit over inner battery packaging and over the surrounding thermal insulating material and attach to the outer support plate (abstract).
	A battery for use in the stratosphere is considered an intended use for the battery module since no further limitations for the outer case structure is claimed for use in the stratosphere.
	It would have been obvious to one having ordinary skill in the art to have provided a thermal insulator arranged within the outer case structure for use in a vehicle operating in the stratosphere.
CLAIM 4
	RAMARAJU et al. in view of FRUTSCHY et al.  disclose the battery of claim 1, wherein the cells are lithium-ion cells. 
(0018) The cells 102 can use at least one of different chemical formulations (such as Lithium cobalt oxide, NMC (nickel manganese cobalt oxide), Lithium Sulphur, titanate and other existing combinations), fuel cells, and super capacitors. The cells 102 can be modular, scalable and adaptable to different configurations and future upgradeability.



	RAMARAJU et al. in view of FRUTSCHY et al.  disclose the system comprising an aerial vehicle comprising the claimed battery. The aerial system comprising the battery is an intended use for the battery system.
CLAIM 18
	RAMARAJU et al. in view of FRUTSCHY et al.  disclose the system of claim 17, wherein the aerial vehicle is a balloon is considered an intended use for the battery system.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMARAJU et al. 2018104966 in view of FRUTSCHY et al. 20130071705 in further view ZHOU et al. 20170125866.
CLAIM 9
	RAMARAJU et al. in view of FRUTSCHY et al.  disclose the system of claim 1. 
RAMARAJU et al. in view of FRUTSCHY et al.  do not disclose wherein the thermal insulator includes a phase change material.
ZHOU et al. teaches novel thermal management solution for battery pack includes phase change material.
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the battery system to include a phase change material for the thermal insulator to improve the insulating properties of the battery system.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMARAJU et al. 2018104966 in view of FRUTSCHY et al. 20130071705 in further view of CASTIEL et al. 6,263,188.
CLAIM 19
	RAMARAJU et al. in view of FRUTSCHY et al.  disclose the system of claim 17.

	CASTIEL et al. discloses (15) The overall system is powered by power supply 290 which supplies power to all of the various components and circuitry which require such power. Power supply 290 includes a source of power, here shown as a solar array 292, and an energy storage element here shown as a battery array 294. Importantly, according to the present invention, the solar array 292 is sized to provide only some amount of power less than that required to power the satellite communication. The amount by which the solar array can be less is called herein the power ratio of the device. The power ratio depends on the kind of orbit that the satellite will have, and how long the satellite will be transmitting during each elliptical orbit. The preferred power ratio is 0.5: this will power a satellite which is communicating half the time, and the other half the transmitter and receiver on board the satellite is off and the solar array is providing power to charge battery 294.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the battery system wherein the battery is configurated to store power generated by the solar panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TOYOOKA et al. 3,527,925 teaches heater for use with storage battery.




Allowable Subject Matter
Claims 2,3,5-8,10-16,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 8, 2022
/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836